Citation Nr: 1755850	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  16-05 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as secondary to herbicide exposure.

2.  Entitlement to service connection for bilateral upper extremity peripheral neuropathy, to include as secondary to diabetes mellitus.

3.  Entitlement to service connection for bilateral lower extremity peripheral neuropathy, to include as secondary to diabetes mellitus.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for tuberculosis.

6.  Entitlement to service connection for cirrhosis of the liver.

7.  Entitlement to service connection for a vision disability.

8.  Entitlement to service connection for hepatitis C.

9.  Entitlement to service connection for a mass on the neck.

10.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active military service from August 1968 to April 1970.  

These matters come before the Board of Veterans' Appeals (Board) from a June 2014 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Winston-Salem, North Carolina.  

In his February 2016 VA Form 9, the Veteran requested a Board videoconference hearing.  In July 2017 correspondence, the Veteran withdrew his request.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn.  See 38 C.F.R. § 20.704 (e) (2017).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

The Veteran contends that several of his disabilities are due to service in Vietnam with herbicide exposure.  The Veteran was stationed in Korea and has not been shown to have duties or service in an area where herbicides were used for purposes of 38 C.F.R. §§ 3.307 and 3.309.  

At this time, the evidence does not support a finding that the Veteran had exposure to herbicides in service.  His statements as to herbicide exposure are inconsistent and therefore lack credibility.
 
The Veteran has inconsistently reported the length of time he alleges he was in Vietnam.  He has alleged that he was in Vietnam for three days (see November 2017 statement), one week (see November 2014 VA Form 21-4138), and three months (see May 2015 VA clinical record).  He has also been inconsistent as to his alleged location in Vietnam; at one point contending that it was Cam Rahn Bay (see May 2015 VA record), and later contending that it was Da Nang (see February 2016 VA Form 9); the Board notes that Cam Rahn Bay and Da Nang are more than 300 miles apart.  He has also been inconsistent as to his reason for alleged service in Vietnam.  At one point, he stated that he was there for training (see February 2016 VA Form 9), but also has alleged that he was initially assigned to Vietnam but that he was transferred to Korea when the military realized that he was only 17 years old.  Military service personnel records (i.e. Orders and records of assignment) reflect that while still in the United States, the Veteran was given Orders assigning him to Korea.  There are no records noting assignment or service in Vietnam.  The Veteran has stated that he was involved in combat (see June 2015 record), but has also stated that he was not involved in combat (see May 2004 VA SATP record).  Finally, the Board notes that the clinical records reflect that the Veteran is an "unreliable historian with multiple different stories regarding drug and etoh treatment" (see April 2008 VA record), and he has been inconsistent as to his circumstances of service (e.g. a May 2004 record reflects he reported that he had not received nonjudicial punishment in service; however his military service personnel records reflect that he did). 

Based on the lack of probative evidence as to herbicide exposure in service, the Board may not grant service connection for any claim under 38 C.F.R. §§ 3.307 and 3.309 at this time.   Further development may assist the Veteran in obtaining service connection on a direct, nonpresumptive basis.  

The record reflects that the Veteran may be in receipt of Social Security Administration (SSA) disability benefits (see July 2017 statement by spouse and Veteran).  The VA clinical records do not reflect that the Veteran's disabilities are due to service.  For example, they reflect that the Veteran's hepatitis C is likely due to his history of polysubstance abuse, and note his numerous risk factors (see November 2014 and December 2004 VA clinical records.)  In addition, they do not provide a diagnosis of PTSD based on confirmed and/or credible stressors.  SSA records, if any, may contain information relevant to the Veteran's claims.  Thus, VA should attempt to obtain all SSA records for the Veteran.  

The record reflects that the Veteran was incarcerated for approximately two decades from approximately the 1970s to the early 1990s (see August 17, 2015 VA record).  As this was an extensive time period, it is reasonable to assume that the Veteran may have had medical treatment/examination during his incarceration.  May 2004 VA records reflect that the Veteran had also been "recently" released from prison after serving a year, and that he tested positive for tuberculosis while in prison (see May 2004 VA SATP note).  VA should attempt to obtain all clinical records related to his incarcerations.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Social Security Administration (SSA) and attempt to obtain all SSA records used in making an SSA decision for the Veteran, to include clinical records.  Associate all records with the claims file. 

2.  After obtaining any necessary authorizations from the Veteran, attempt to associate with the claims file all clinical records from the Veteran's incarcerations (which include approximately two decades).

3.  After obtaining any necessary authorizations from the Veteran for outstanding private records, please attempt to associate all outstanding VA and private clinical records with the claims file.

4.  Following completion of the above, readjudicate the issues on appeal.  If a benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




